Case }:19-cv-00364-JAK-KK Document 17 Filed 05/10/19 Page 10f12 Page ID #:114

LEWIS BRISBOIS BISGAARD & SMITH LLP

MELISSA T. DAUGHERTY, SB# 227451
E-Mail: Melissa.Dau He Oy anaes

LAUREN R. VANLO M, SB# 291807 |
E-Mail: Lauren. Vanlochem@lewisbrisbois.com

633 West 5” Street, Suite 4000

Los Angeles, California 90071

Telephone: 213.250.1800

Facsimile: 213.250.7900

Attorneys for Defendants JOHNNY’S
BURGERS MADISON, INC., CHEOL
WOO LEE and EUN SOON LLE, co-
trustees of the CHEOL WOO LEE AND
Se LEE REVOCABLE LIVING

Oo Co NINH a fF He WY =

—
=

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

—=— —_
we No

JAMES RUTHERFORD, an individual, | CASE NO. 5:19-cv-00364-JAK (KKx)

Plaintiff, DEFENDANTS’ ANSWER TO
PLAINTIFF’S COMPLAINT

The Hon. John A. Kronstadt

—  —_
nn of

VS.

JOHNNY’S BURGERS MADISON,
INC., a California corporation; CHEOL | Trial Date: None Set
WOO LEE AND EUN SOON LLE, co-
trustees of the CHEOL WOO LEE
AND EUN SOON LEE REVOCABLE
LIVING TRUST; and DOES 1-10,
inclusive,

ry = = = =
co bo PO NN NHN

Defendants.

 

vw
pd

 

Defendants JOHNNY’S BURGERS MADISON, INC.(Defendant “Johnny’s
Burgers”) and CHEOL WOO LEE AND EUN SOON LEE, co-trustees of the
CHEOL WOO LEE AND EUN SOON LEE REVOCABLE LIVING TRUST
(“Defendant Trust”) (collectively “Defendants”), answer Plaintiff JAMES

vw NM Ye NY \
Bn va & |S WY

RUTHERFORD’ (“Plaintiff”) Complaint below. Defendants intend to seek a Stay

bo
~I

of this case pending the outcome of the civil case brought by the County of

Riverside District Attorney against Plaintiff and his attorneys. See People of the

bo
oO

LEWIS
BRISBOIS
BISGAARD 4811-8352-6293.2 1
& SMITH LLP DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

ATTORNEYS AT LAW

 

 

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATTORNEYS AT LAW

Case

eo C2 YN DBA UU kk. WwW NYY =

re NY NY NY NY WY WKY WY NO =| | FF = = =
CWA aA hk OND me SF CaO ndM Aah oR ES

 

H-19-cv-00364-JAK-KK Document 17 Filed 05/10/19 Page 2of12 Page ID #:115

State vs. Rutherford Case Number; RIC1902577.
Defendants respond to Plaintiff's Complaint by admitting, denying, and

alleging as follows:
PARTIES

1. In answer to Paragraph | of the Complaint, Defendants are without
sufficient knowledge or information to form a belief as to these allegations and on
that basis deny each of the allegations contained therein.

2. In answer to Paragraph 2 of the Complaint, Defendants state that this
paragraph contains Plaintiff's restatement of the law, to which no response is
required. To the extent a response is required, Defendants deny each and every
allegation contained therein.

3, In answer to Paragraph 3 of the Complaint, Defendants admit that
Defendant Trust partially owned the real property identified as 3394 Madison Street,
Riverside, California 92504 (the “Subject Property”) on August 24, 2018.

4. In answer to Paragraph 4 of the Complaint, Defendants admit that
Defendant Trust currently partially owns the Subject Property.

5. In answer to Paragraph 5 of the Complaint, Defendants admit
Defendant Johnny’s Burgers owned, operated, and controlled Johnny’s Burgers (the
“Subject Business”) at the Subject Property on August 24, 2018.

6. In answer to Paragraph 6 of the Complaint, Defendants admit
Defendant Johnny’s Burgers currently owns, operates, and controls the Subject
business located at the Subject Property.

7. In answer to Paragraph 7 of the Complaint, Defendants state this is a
statement of the identity of the defendants sued herein as Does 1 through 10,
inclusive, and therefore, no response is required. To the extent a response is deemed

required, Defendants deny the allegations contained therein.

[TI
//1

4811-8352-6293.2 2
DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

 

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LP

ATTORNEYS AT LAW

Case 4

Oo PFN A a & NO =

yey NY NY MY NY WN NY NN NO F| FF FEF FSF FP OSPF SF S| hh
ot AA kh ORD Se FS CSR RQDAaAkRORDeE SS

 

 

:19-cv-00364-JAK-KK Document 17 Filed 05/10/19 Page 3of12 Page ID #:116

JURISDICTION AND VENUE

8. In answer to Paragraph 8 of the Complaint, Defendants admit that the
court has original jurisdiction over this action.

9. In answer to Paragraph 9 of the Complaint, Defendants state that this
paragraph contains Plaintiff's supplemental jurisdiction allegations, to which no
response is required. To the extent a response is deemed required, Defendants deny
the allegations, except to admit that this Court has jurisdiction over the subject
matter of Plaintiff's claims and may have supplemental jurisdiction until such time
as his federal claims are moot.

10. In answer to Paragraph 10 of the Complaint, Defendants admit that

venue is proper in this court.
FACTUAL ALLEGATIONS

11. In answer to Paragraph 11 of the Complaint, Defendants are without
sufficient knowledge or information to form a belief as to these allegations and on
that basis deny each of the allegations contained therein.

12. In answer to Paragraph 12 of the Complaint, Defendants admit that
portions of the Subject Business are at times open to the public.

13. In answer to Paragraph 13 of the Complaint, Defendants admit that the
Subject Business offers its customers parking spaces. Defendants deny each and
every remaining allegation contained therein.

14. In answer to Paragraph 14 of the Complaint, Defendants deny each and
every allegation contained therein.

15. Inanswer to Paragraph 15 of the Complaint, Defendants deny each and
every allegation contained therein.

16. In answer to Paragraph 16 of the Complaint, Defendants deny each and
every allegation contained therein.

17. In answer to Paragraph 17 of the Complaint, Defendants deny each and
every allegation contained therein.

4811-8352-6293.2 3
DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATTORNEYS AT LAW

Case #

eC Oo ND nD mn Fk WO NN =

vn re KY MY NK NY NY NK NO FB 2 SO oe et
old AM ek ONE SEO MAMA aARAaNRES

 

 

:19-cv-00364-JAK-KK Document 17 Filed 05/10/19 Page 4of12 Page ID #:117

18. In answer to Paragraph 18 of the Complaint, Defendants deny each and
every allegation contained therein.

19. In answer to Paragraph 19 of the Complaint, Defendants deny each and
every allegation contained therein.

20. In answer to Paragraph 20 of the Complaint, Defendants deny each and
every allegation contained therein.

21. In answer to Paragraph 21 of the Complaint, Defendants are without
sufficient knowledge or information to form a belief as to these allegations and on
that basis deny each of the allegations contained therein.

22. Inanswer to Paragraph 22 of the Complaint, Defendants lack sufficient
information to form a belief as to Plaintiff's intention to return to the Subject
Business. Defendants deny each and every remaining allegation contained therein.

23. In answer to Paragraph 23 of the Complaint, Defendants lacks
sufficient information to form a belief as to Plaintiff's desire to return to the Subject
Business. Defendants deny each and every remaining allegation contained therein.

24. In answer to Paragraph 24 of the Complaint, Defendants deny each and
every allegation contained therein.

25.  Inanswer to Paragraph 25 of the Complaint, Defendants deny each and
every allegation contained therein.

26. Inanswer to Paragraph 26 of the Complaint, Defendants deny each and
every allegation contained therein.

27. Inanswer to Paragraph 27 of the Complaint, Defendants deny each and
every allegation contained therein.

28. Inanswer to Paragraph 28 of the Complaint, Defendants deny each and
every allegation contained therein.

///
{fT
///

4811-8352-6293.2 4
DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

 
LEWIS
BRISBOIS

BISGAARD
& SMITH LIP

ATTORNEYS AT LAW

Case

eo © NDNA Un Fk BD YP =

ye we NYY NY NY NY NK NY NN FSF FSF SF FOO Sl Stl Slr el
oma Aan ke wDP se SCO eB D A aA kh WDE SS

lb: 19-cv-00364-JAK-KK Document 17 Filed 05/10/19 Page 5of12 Page ID #:118

FIRST CAUSE OF ACTION
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
42 U.S.C. § 12181 et seq.

29. In answer to Paragraph 29 of the Complaint, Defendants state that this
paragraph contains a recital of the allegations contained in paragraphs | through 28
of the Complaint. Based on the foregoing, Defendants incorporate by reference
herein its responses to paragraphs | through 28 above.

30. In answer to Paragraph 30 of the Complaint, Defendants state that this
paragraph contains Plaintiff's restatement of the law, to which no response is
required. To the extent a response is required, Defendants deny each and every
allegation contained therein.

31. In answer to Paragraph 31 of the Complaint, Defendants state that this
paragraph contains Plaintiffs restatement of the law, to which no response is
required. To the extent a response is required, Defendants deny each and every
allegation contained therein.

32. In answer to Paragraph 32 of the Complaint, Defendants deny each and
every allegation contained therein.

33. In answer to Paragraph 33 of the Complaint, Defendants state that this
paragraph contains Plaintiff's restatement of the law, to which no response is
required. To the extent a response is required, Defendants deny each and every
allegation contained therein.

34. In answer to Paragraph 34 of the Complaint, Defendants lack sufficient
information to form a belief as to whether Plaintiff will continue to desire to
patronize the Subject Business. Defendants deny each and every remaining
allegation contained therein.

MT]
[fT
///

4811-8352-6293.2 5
DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

 

 

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LP

ATTORNEYS AT LAW

Case

Oo CSN HDA HH RF ] VY =

Yy NY NY NY NY YY NY NN Se Se Se ele
SCSI A A RONDE SEHR AAER ORD ES

19-cv-00364-JAK-KK Document 17 Filed 05/10/19 Page 6of12 Page ID #:119

oF

v

SECOND CAUSE OF ACTION
VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
CODE § 51 e¢ seq.

35. In answer to Paragraph 35 of the Complaint, Defendants state that this
paragraph contains a recital of the allegations contained in paragraphs 1 through 34
of the Complaint. Based on the foregoing, Defendants incorporate by reference
herein its responses to paragraphs 1 through 34 above.

36. In answer to Paragraph 36 of the Complaint, Defendants state that part
of this paragraph contains Plaintiff's restatement of the law, to which no response is
required. To the extent a response is required, Defendants deny each and every
allegation contained therein. Defendants deny each and every remaining allegation
contained therein.

37. In answer to Paragraph 37 of the Complaint, Defendants deny each and
every allegation contained therein.

38. In answer to Paragraph 38 of the Complaint, Defendant deny each and

every allegation contained therein.
PRAYER

The remainder of Plaintiff's Complaint contains Plaintiffs prayer for relief, to
which no response is required. To the extent a response is required, Defendants
deny each and every allegation contained therein and specifically deny that Plaintiff
is entitled to any relief whatsoever. Except as expressly admitted above, Defendants

deny each and every allegation contained in Plaintiffs Complaint.
AFFIRMATIVE DEFENSES

FIRST SEPARATE AND AFFIRMATIVE DEFENSE
(Failure to State a Claim)
1, Plaintiff s Complaint and each and every claim contained therein fails
to state facts sufficient to state a claim upon which relief may be granted.

/T/

48 11-8352-6293.2 6
DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

 

 

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATTORNEYS AT LAW

Case H-19-cv-00364-JAK-KK Document 17 Filed 05/10/19 Page 7of12 Page ID #:120

eo CG HN Dna FF DH YY =

vb NY VY YY VY KY NY NY NY KF FEF RF Fe SFO SFO Sl Sl
coNAmMW RO KH KR S CHK AaAKRK NRE S

 

 

SECOND SEPARATE AND AFFIRMATIVE DEFENSE
(Statute of Limitations)
2. Defendants are informed and believe and thereon allege that Plaintiffs
claims as contained in the Complaint are barred by the applicable statutes of
limitations, including, but not limited to, Civil Code section 51 et seq., and Code of

Civil Procedure section 335.1.
THIRD SEPARATE AND AFFIRMATIVE DEFENSE

(Waiver)
3. Defendants are informed and believe and thereon allege that Plaintiff
has waived any and all claims that he may have had or has against Defendants

arising from the transactions and/or occurrences contained in the Complaint.
FOURTH SEPARATE AND AFFIRMATIVE DEFENSE

(Estoppel)
4. Defendants are informed and believe and thereon allege that Plaintiff is
estopped by his own conduct from asserting any and all claims he may have had or

has against Defendants arising from the transactions and/or occurrences contained in

the Complaint.
FIFTH SEPARATE AND AFFIRMATIVE DEFENSE

(Doctrine of Laches)
5. Defendants are informed and believe and thereon allege that Plaintiff's

Complaint is barred in its entirety, by the Doctrine of Laches.
SIXTH SEPARATE AND AFFIRMATIVE DEFENSE

(Unclean Hands)
6. Defendants are informed and believe and thereon allege that Plaintiff s

Complaint is barred, in its entirety, by the Doctrine of Unclean Hands.
SEVENTH SEPARATE AND AFFIRMATIVE DEFENSE

(No Intentional Conduct)
7. Defendants did not engage in intentional conduct entitling Plaintiff to

4811-8352-6293.2 7
DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LIP

ATTORNEYS AT LAW

Case 4

Oo COND On Fk BH NY =

Yy NY WY NY NY WY NY NK NH S—& =| =| SS Se ee
CY Am OME S CH DAaARaA NRE SES

'

 

 

:19-cv-00364-JAK-KK Document 17 Filed 05/10/19 Page 8of12 Page ID #:121

recovery of damages pursuant to the Unruh Civil Rights Act.
EIGHTH SEPARATE AND AFFIRMATIVE DEFENSE

(Alternative Methods)
8. Defendants are informed and believe and thereon allege that it and
other third parties (i.e., tenant, landlord, etc.) provide persons with disabilities

alternatives to barrier removal by providing access by alternative methods.
NINTH SEPARATE AND AFFIRMATIVE DEFENSE

(Isolated and/or Temporary Interruptions)
9. Defendants are informed and believe and thereon allege that they were
privileged and/or justified for the alleged conduct, if any, because the alleged
barriers were isolated and/or temporary interruptions in service or access due to

maintenance and/or repairs.
TENTH SEPARATE AND AFFIRMATIVE DEFENSE

(Good Faith Belief)
10. The Complaint is barred, in whole or in part, because any actions taken
with respect to Plaintiff were based on honest, reasonable, and good faith beliefs in

the facts as known and understood at the time.
ELEVENTH SEPARATE AND AFFIRMATIVE DEFENSE

(No Standing for Barriers Not Affecting Plaintiff’s Gender or Disability)

11. Plaintiff lacks standing to seek relief for barriers not affecting his
disability.

TWELFTH SEPARATE AND AFFIRMATIVE DEFENSE
(Failure to Plead with Certainty and Particularity)

12. The allegations of the Complaint, and each purported cause of action
contained therein, are not pled with sufficient particularity and are uncertain, vague,
ambiguous and unintelligible.

///
///

48 11-8352-6293.2 8
DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

 
LEWIS
BRISBOIS
BISGAARD
& SMIIH LLP

ATTORNEYS AT LAW

Case

Co FN DA UH FF WH NH

YP NM YP Y NY NY NY YY NY SF ee ee ee oe

i

 

 

'19-cv-00364-JAK-KK Document 17 Filed 05/10/19 Page9of12 Page ID #:122

THIRTEENTH SEPARATE AND AFFIRMATIVE DEFENSE
(Not Readily Achievable)
13. Some or all of the barrier removal proposed by Plaintiff are not readily

achievable.
FOURTEENTH SEPARATE AND AFFIRMATIVE DEFENSE

(Failure to Comply with SB1186)
14. On information and belief, Plaintiff's Complaint and each cause of

action is barred because he failed to comply with the requirements of SB 1186.
FIFTEENTH SEPARATE AND AFFIRMATIVE DEFENSE

(Undue Burden)
15. Some or all of the barrier removal proposed by Plaintiff would result in

an undue burden for Defendants.
SIXTEENTH SEPARATE AND AFFIRMATIVE DEFENSE

(Failure to Mitigate Damages)
16. Defendants allege upon information and belief that Plaintiff has failed
to act reasonably to mitigate any damages that he has alleged in this action, if any at

all.
SEVENTEENTH SEPARATE AND AFFIRMATIVE DEFENSE

(Lack of Standing)
17. Plaintiff?s claims are barred, in whole or in part, because he has not
suffered harm and, therefore, Plaintiff lacks standing. See Spokeo, Inc. v. Robins,

136 S. Ct. 1540 (2016).
EIGHTEENTH SEPARATE AND AFFIRMATIVE DEFENSE

(Business Justification)
Defendants’ activities, undertaken with respect to Plaintiff, were justified as
such activities were proper, fair, and legitimate business activities and/or due to
business-related reasons which were neither arbitrary, capricious, nor unlawful.

[fT

4811-8352-6293.2 9
DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

 
Case 5)

LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATTORNEYS AT LAW

CoC fe INA UN BR WY VY

Yy VY NY YY YY NY NY YY YP Se Be ee ee ele
CIA MH FB HN HE SCH HO DQ AuneRDRD ES

 

 

19-cv-00364-JAK-KK Document 17 Filed 05/10/19 Page 100f12 Page ID #:123

EIGHTEENTH SEPARATE AND AFFIRMATIVE DEFENSE
(Business Justification)
18. Defendants’ activities, undertaken with respect to Plaintiff, were
justified as such activities were proper, fair, and legitimate business activities and/or
due to business-related reasons which were neither arbitrary, capricious, nor

unlawful.
NINTEENTH SEPARATE AND AFFIRMATIVE DEFENSE

(No Statutory Damages Pursuant to SB 269)
19. Plaintiff is barred from recovery of minimum statutory damages

pursuant to SB 269.
TWENTIEH SEPARATE AND AFFIRMATIVE DEFENSE

(Reservation of Rights Pertaining to Fraud)
20. Defendants are informed and believe that the instant action is based on
fraudulent assertions. See People of the State vs. Rutherford Case Number:

RIC1902577.
DEMAND FOR JURY TRIAL

Defendants JOHNNY’S BURGERS MADISON, INC. and CHEOL WOO
LEE AND EUN SOON LEE, co-trustees of the CHEOL WOO LEE AND EUN
SOON LEE REVOCABLE LIVING TRUST hereby demand a jury trial in this

matter.

WHEREFORE, Defendants pray as follows:

1, Plaintiff take nothing by the Complaint;

2. Judgment be rendered in favor of Defendants;

3. Defendants be awarded costs of suit;

4, Defendants be awarded its attorney’s fees incurred in the defense of

this action; and
///
///

4811-8352-6293.2 10
DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

 
 

 

Case 5{/19-cv-00364-JAK-KK Document 17 Filed 05/10/19 Page 11of12 Page ID#:124
1 5. Defendants be awarded whatever further relief the Court deems just
2 || and proper.
3
4 || DATED: May 10, 2019 LEWIS BRISBOIS BISGAARD & SMITH LLP
5
6
7 By: /s/ Lauren R. Vanlochem
Melissa T. Daugherty
8 Lauren R. Vanlochem
9 Attorneys for Defendants JOHNNY’S
BURGERS MADISON, INC., CHEOL
10 WOO LEE and EUN SOON LLE, co-
Tl trustees of the CHEOL WOO LEE AND
EUN SOON LEE REVOCABLE LIVING
12 TRUST
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
LEWIS 28
BRISBOIS
BISGAARD 4811-8352-6293.2 1 f!
eons DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

 

 

 
Case 9]19-cv-00364-JAK-KK Document17 Filed 05/10/19 Page 12 o0f12 Page ID #:125

FEDERAL COURT PROOF OF SERVICE

James Rutherford v. Johnny's Burgers Madison, Inc., a California corporation;
Cheol Woo Lee and Eun Soon LLE, co-trustees of the Cheol Woo Lee and Eun
Soon Lee Revocable Living Trust; and DOES 1-10, inclusive -

USDC Case No. 5:19-cv-00364 JAK (KKx)

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

At the time of service, I was over 18 years of age and not a party to the action.
My business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071. I
am employed in the office of a member of the bar of this Court at whose direction

the service was made.

On May 10, 2019, I served the following document(s): DEFENDANTS’
ANSWER TO PLAINTIFF’S COMPLAINT

I served the documents on the following persons at the following addresses
(including fax numbers and e-mail addresses, if applicable):

So S62 HTH nH RR HH NY

— mk
YN = &

Joseph R. Manning, Jr., Esq. eI 223381) Attorneys for Plaintiff
Michael J. Manning, Esq., N 286879) JAMES RUTHERFORD
Craig G. Cote Esq. (SBN 132885
Osman M. Taher, sq. (SBN 272441)

David M. Fitzgerald, Esq. (SBN 282471)
MANNING LAW, APC

20062 SW Birch Street, Suite 200

Newport Beach, CA 92660

Tel: (949) 200-8755

ADA PracticeGroun(@manninglawoffice.com

a
SHR a bh Ww

The documents were served by the following means:

BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
iled the documents with the Clerk of the Court using the CM/ECF system,
which sent notification of that filing to the persons listed above.

~~ NN = Re
—_ ©S Oo ©

I declare under penalty of perjury under the laws of the United States of
America and the State of California that the foregoing is true and correct.

Executed on May 10, 2019, at Los Angeles, California.

en ee
» WY WN

/s/ Tammve Laster
Tammve Laster

ry Me NY NY
Sa aH wm

LEWIS
BRISBOIS
BISGAARD 4811-8352-6293 2 12
& SMITH LIP DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

ATTORNEYS AT LAW

 

 

 
